     Case 2:20-cv-03899-JGB-JPR Document 7 Filed 07/23/20 Page 1 of 1 Page ID #:17



 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DEAN HIMBLER AVILES,              ) Case No. CV 20-3899-JGB (JPR)
                                        )
13                       Plaintiff,     )
                                        )        J U D G M E N T
14                  v.                  )
                                        )
15    HEATHER L. COHEN,                 )
                                        )
16                       Defendant.     )
                                        )
17                                      )
18
           IT IS HEREBY ADJUDGED that this action is dismissed without
19
     prejudice to its claims’ consideration in case number CV 20-2621-
20
     JGB (JPR).
21
22
23           -XO\
     DATED: ______________            ____________________________
                                      _____
                                         ______________
                                         __           ______
                                                      __   _________
                                      JESUS
                                         US G. BERNAL
                                      JESU
24                                    U.S.
                                         . DISTRICT
                                            DISTRICT JUDGE
25
26
27
28
